DETAILED ACTION
This Office Action is in response to Applicant’s application 17/322,526 filed on May 17, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on May 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, referring to the underlined subject matter:
Regarding claim 1, a silicon layer and a silicon germanium layer, the silicon layer and a lower portion of the silicon germanium layer disposed in the isolation region, an upper portion of the silicon germanium layer protruding above the isolation region, edge portions of the upper portion of the silicon germanium layer having a greater germanium concentration than edge portions of the lower portion of the silicon germanium layer; and a gate stack on the upper portion of the silicon germanium layer.
Regarding claim 2, the silicon layer has a first width under the gate stack, the upper portion of the silicon germanium layer has a second width under the gate stack, and the second width is less than the first width.
Regarding claim 3, the lower portion of the silicon germanium layer has the first width under the gate stack.
Regarding claim 5, a source/drain region in the silicon germanium layer; and a spacer between the source/drain region and the gate stack, the upper portion of the silicon germanium layer having a first width under the spacer and having a second width under the gate stack, the first width greater than the second width.
Regarding claim 6, a source/drain region in the silicon germanium layer; and a spacer between the source/drain region and the gate stack, the upper portion of the silicon germanium layer having a same width under the spacer and under the gate stack.
Regarding claim 8, a device comprising: an isolation region on a substrate; a silicon germanium layer having a well region and a channel region, the well region disposed below a top surface of the isolation region, the channel region protruding above the top surface of the isolation region, the channel region having a lesser width than the well region, the channel region having a greater germanium concentration than the well region; a source/drain region adjacent the channel region of the silicon germanium layer; and a gate stack on the channel region of the silicon germanium layer.
Regarding claim 9, a lightly doped source/drain region in the silicon germanium layer, the lightly doped source/drain region adjacent the channel region of the silicon germanium layer, an upper portion of the lightly doped source/drain region having a greater germanium concentration than a lower portion of the lightly doped source/drain region.
Regarding claim 10, a top surface of the lightly doped source/drain region is coplanar with a top surface of the channel region of the silicon germanium layer.
Regarding claim 12, wherein a top surface of the lightly doped source/drain region is disposed above a top surface of the channel region of the silicon germanium layer.
Regarding claim 14, a silicon layer in the isolation region, the silicon germanium layer disposed on the silicon layer.
Regarding claim 15, the silicon layer and the well region of the silicon germanium layer have a same width.
Regarding claim 16, a width of the silicon germanium layer decreases at a top surface of the isolation region.
Regarding claim 17, a silicon germanium fin extending from a substrate, the silicon germanium fin having a lower portion and having an upper portion over the lower portion, the silicon germanium fin having a first germanium concentration at a sidewall of the upper portion, the silicon germanium fin having a second germanium concentration at a sidewall of the lower portion and at a center of the upper portion, the first germanium concentration greater than the second germanium concentration; an isolation region around the lower portion of the silicon germanium fin, the upper portion of the silicon germanium fin protruding above the isolation region; a gate stack on the isolation region and the upper portion of the silicon germanium fin; and a source/drain region adjacent the gate stack.
Regarding claim 19, the source/drain region extends through the silicon germanium fin.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The abstract of the disclosure is objected to because the form and phraseology of patent claims should be avoided.  The abstract appears to recite claim 1.  Correction is required.  See MPEP § 608.01(b).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1 a silicon layer, a silicon germanium layer, a lower portion of the silicon germanium layer, an upper portion of the silicon germanium layer;
Regarding claim 5 a spacer;
Regarding claim 8, a silicon germanium layer;
Regarding claim 17 a silicon germanium fin, a lower portion, an upper portion, a sidewall of the lower portion, a source/drain region;
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
MPEP 2163 provides:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.
Initially, as evidenced by drawing and specification objections, Examiner has carefully studied the instant disclosure to identify the noted objections.  Examiner offers the following comments, with the intent to advance prosecution.
Regarding claim 5, the specification discusses ‘gate spacers’ see e.g. [0035].  A gate spacer is a species of spacer.  The specification does not teach a genus of spacers, rather it teaches a particularized type of spacer.  Examiner take the position that claim 5 has a priority date of May 17, 2021 with the support arising from claim 5 fled on May 17, 2021.
Regarding claim 8, ‘a silicon germanium layer’ is not supported by the written description nor the drawings.  A layer is a layer, not a fin.  A layer is understood as a two dimensional structure whose thickness is small relative to its plan view area.  A fin area may contain a layer, but a fin is not a layer.  Applicant is claiming a structure that has a scope much greater than the structure of a fin.  More importantly, the specification does not teach or discussion ‘layers’.  Examiner finds no demarcation of this subject matter in the drawings.  Examiner takes the position that support for the instant claim 8 is by way of the claims filed May 17, 2021 because the parent specification does not offer written support or drawing support for ‘a silicon germanium layer’ and related ‘well region’ and ‘channel region of the silicon germanium layer’.
Claims 9-16 depend upon claim 8 and likewise accorded a priority date of May 17, 2021.
Regarding claim 10, Examiner is unable to find a drawing showing or suggesting ‘a top surface of the lightly doped source/drain region is coplanar with the channel region’.  Examiner finds no written description of this subject matter.  Examiner takes the position that support for the instant claim 8 is by way of the claims filed May 17, 2021
Regarding claim 17,  Applicant recites ‘a silicon germanium fin’ yet there is no written description of a silicon germanium fin having a lower portion and an upper portion.  The specification discusses a fin, 60, extending from the substrate. See e.g. [0012], which includes a first portion, 60a and a second portion 60b, see e.g. [0022].  The fin extending from the substrate is a composite of a silicon and SiGe fin.  The specification does not teach a unitary SiGe fin, assuming that is Applicant’s intent.  It teaches a fin, with a second portion that is SiGe.  The specification nor drawings demarcate or describe lower and upper portions of the second portion of the fin.
Claims 18-20 depend upon claim 17 and are accorded a priority date of May 17, 2021.
Examiner’s note:  The claims are read in light of the specification and given their plain meaning.  Furthermore, the specification must show sufficient detail to reasonably conclude the inventor has possession of the claimed invention.  Prior art is read given the broadest reasonable interpretation consistent with the specification, see MPEP 2111.  Thus there are two standards as between the written description requirement and the scope and content of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 which recites inter alia ‘a channel region having a less width than a well region’, Examiner notes that what may or may not be a ‘region’ is subjective and so variable.  ‘Region’ has no recognized width standard in the semiconductor art.  Examiner notes that it may include the entire well or entire channel or merely a small, and arbitrary portion, of the structure.  How would a potential infringer know when the channel region width is less than the well region width?
Claims 9-16 depend directly or indirectly on claim 8 and are likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8 which recites ‘a silicon germanium layer having a well region and a channel region…’.  As written, there is one structure, a SiGe layer and within that one structure is a well and channel region.  Applicant’s drawing and written description do not inform this structure or concept.  As understood by Examiner, there is a SiGe fin and a SiGe well that are not common to a unitary layer.  Moreover, the specification provides no instruction to effect the doping of the channel and the source/drain well independently using a singular silicon germanium layer.
Claims 9-16 depend directly or indirectly upon claim 8 and are likewise defective.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2017/0170321 (Cheng). 
Regarding claim 1 and referring to annotated Figure 20, Cheng discloses a device comprising: 

    PNG
    media_image1.png
    538
    731
    media_image1.png
    Greyscale
an isolation region, 58S [0098], on a substrate, 10B [0091]; 
a fin, 10P/60L/60U [0091-97], comprising a silicon layer, 10P [0091], and a silicon germanium layer, 60L/60U [0099], the silicon layer, 10P, and a lower portion of the silicon germanium layer, 60L [0099], disposed in the isolation region, as shown, an upper portion of the silicon germanium layer, 60U [0099], protruding above the isolation region, as shown, edge portions of the upper portion of the silicon germanium layer having a greater germanium concentration than edge portions of the lower portion of the silicon germanium layer as described at [0099] where there is a germanium concentration gradient in 60U/60L where the germanium concentration is greater in 60U than 60L arising from a thermal anneal and related germanium diffusion and the edge concentration will, absent any other teaching, correspond to the center concentration; and 
a gate stack, 28/30 [0100], on the upper portion of the silicon germanium layer, as shown.
Regarding claim 2 which depends upon claim 1, Cheng teaches the silicon layer, 10P, has a first width under the gate stack, as shown, the upper portion of the silicon germanium layer, 60U, has a second width under the gate stack, and the second width is less than the first width [0099].
Regarding claim 3 which depends upon claim 2, Cheng teaches the lower portion of the silicon germanium layer, 60L, has the first width under the gate stack.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Regarding claim 4 which depends upon claim 1, Cheng teaches the edge portions of the upper portion of the silicon germanium layer have a thickness greater than 0 nm.
Examiner notes that the thickness of the edge portions and the thickness of the fin will impact the speed and performance of the transistor and so is a critical variable.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1wherein the edge portions of the upper portion of the silicon germanium layer have a thickness in a range of 0.5 nm to 1 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 7 which depends upon claim 1, Cheng teaches that fins 60 have the same composition as 54L at [0097] and at [0102] teaches that the composition of fins 54L is the same as the composition of 14L while at [0056], Cheng teaches the composition of 14L is 20-80% germanium.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the edge portions of the upper portion of the silicon germanium layer have a germanium concentration in a range of 20% to 45% because the germanium content of the Fin will determine the stress in the channel which in turn will effect hole mobility and transistor speed and furthermore in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claims 6, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng or in the alternative over Cheng and U.S. 2020/0411513 (Jambunathan).
Regarding claim 6, at [0081], Cheng teaches a source/drain region in the silicon germanium layer; and at [0082] teaches a spacer between the source/drain region and the gate stack, and suggests the upper portion of the silicon germanium layer having a same width under the spacer and under the gate stack, i.e. there is no separate gate trimming.

    PNG
    media_image2.png
    549
    875
    media_image2.png
    Greyscale
If it is determined that Cheng does not teach suggests the upper portion of the silicon germanium layer having a same width under the spacer and under the gate stack, Jambunathan is directed to SiGe FinFet devices.
At Figure 2F, teaches a source/drain region, 260 [0053], in the silicon germanium layer, 210 [0024]; and a spacer, 250 [0032], between the source/drain region and the gate stack, which will reside between the spacers in the RGP,  the upper portion of the silicon germanium layer having a same width under the spacer and under the gate stack.
Taken as a whole, the prior art is directed to SiGe FinFET devices suitable for integration into a replacement gate process.  Jambunathan teaches that a source drain may be integrated into the FinFet with the use of a spacer between the source drain and the gate.  An artisan would be familiar with the use of spacers in transistor manufacture and in particular the desirability to improve s/d electrical performance.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 further comprising a source/drain region in the silicon germanium layer; and a spacer between the source/drain region and the gate stack, the upper portion of the silicon germanium layer having a same width under the spacer and under the gate stack, as taught by Jambunathan to improve transistor functionality and performance and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17, and referring to the discussion at claim 1 Cheng discloses a device comprising: 
a silicon germanium fin extending from a substrate, the silicon germanium fin, 60U/60L [0099],  having a lower portion, 60L, and having an upper portion, 60U, over the lower portion, as shown the silicon germanium fin having a first germanium concentration at a sidewall of the upper portion, as described at [0099], the silicon germanium fin having a second germanium concentration at a sidewall of the lower portion, as described at [0099], and at a center of the upper portion, Cheng suggest the lower center portion will have the same germanium concentration as the edge portion, the first germanium concentration greater than the second germanium concentration, as described at [0099]; 
an isolation region, 58S [0098], around the lower portion of the silicon germanium fin, as shown, the upper portion, 60U, of the silicon germanium fin protruding above the isolation region, 58S as shown; 
a gate stack, 28/30 [0100], on the isolation region and the upper portion of the silicon germanium fin, as shown; 
and suggests at [0081-82], a source/drain region adjacent the gate stack.
If it is determined that Cheng does not teach a source/drain region adjacent the gate stack, Examiner notes from the discussion at claim 6 Jambunathan teaches that a source drain may be integrated into the FinFet resulting in a source/drain region adjacent the gate stack.  An artisan would find it desirable to integrate a source drain region into the device to improve the performance and functionality of the device.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 17 with a source/drain region adjacent the gate stack, as taught by Jambunathan to improve the functionality of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 18 which depends upon claim 17, Cheng teaches the source/drain region extends partially into the silicon germanium fin at [0081-82].
Regarding claim 20 which depends upon claim 17, and referring to the discussion at claim 7 it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 17 wherein the first germanium concentration is in a range of 20% to 45% because the germanium content of the Fin will determine the stress in the channel which in turn will effect hole mobility and transistor speed and furthermore in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 the prior art does not teach the device of claim 1 further comprising: a source/drain region in the silicon germanium layer; and a spacer between the source/drain region and the gate stack, the upper portion of the silicon germanium layer having a first width under the spacer and having a second width under the gate stack, the first width greater than the second width.
Regarding claim 19 the prior art does not disclose claim 17, wherein the source/drain region extends through the silicon germanium fin, where Examiner has interpreted ‘through the silicon germanium fin’, to mean that is traverses the entire fin, not merely penetrating the fin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893